COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Ji Chen V. The State of Texas

Appellate case number:    01-12-00424-CR

Trial court case number: 1773682

Trial court:              Co Crim Ct at Law No 1 of Harris County

Date motion filed:        August 12, 2013

Party filing motion:      Appellant, Ji Chen

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn. V. Keyes
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Higley, and Bland


Date: October 8, 2013